Appeal by contestants. This proceeding for the probate of decedent’s will was commenced on October 2, 1934. After several adjournments and on February 11, 1935, an adjournment was taken to March twenty-seventh with the understanding that the trial was then to take place. When this day came, appellants’ attorney was just finishing a long jury trial, and an adjournment was taken to April third. On April second, counsel for appellants asked that the matter be adjourned to the third week in April. This was refused and the trial was set down for April eighth, when the contestants did not appear and a decree was entered probating the will. Decree unanimously affirmed, with costs of this appeal to the respondents and against the appellants. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.